DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10-13, 19 and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Rico (US 20170278306 A1), Karakotsios et al. (US 8902198 B1) and Watanabe et al. (US 20120050155) in view of Veeramani et al. (US 20180284982).

As per claim 1, Rico discloses
an image capture device configured to capture image data representative of a physical environment ([0059-0061], See Fig. 1, camera 108 captures the real environment); 
a head-mounted display (HIMD) configured to output artificial reality content ([0057-0060], See Fig. 1, Virtual reality displayed in the HMD 102); 
a rendering engine configured to render a virtual keyboard with a plurality of virtual keys as an overlay to the artificial reality content ([0058-0062, 0122, 0130-0134], See Fig. 11, The virtual keyboard would be provided to the client which can be the computer 106 from the video server system 1420.), but fails to disclose the gesture detector is further configured to identify, from the image data, a gesture comprising a motion of a first digit of a hand and a second digit of the hand to form a pinching configuration, wherein a point of contact between the first digit and the second digit while in the pinching configuration corresponds to a location of a first virtual key of the plurality of virtual keys of the virtual keyboard; and a user interface engine configured to process a selection of the first virtual key in response to the identified gesture, gesture detector configured to detect, from the image data, a hand facing palm up toward the HMD; and the virtual hand is rendered in a three-dimensional space positioned palm up to mirror the configuration of the hand detected from the image data, and wherein the virtual keyboard is rendered in the three-dimensional space atop the virtual hand such that a first digit of the virtual hand appears to extend above the virtual keyboard and a second digit of the virtual hand appears to fall below the virtual keyboard and the rendering engine is further configured to render the first digit of the virtual hand and the second digit of the virtual hand performing the motion in the three-dimensional space to form the pinching configuration with the virtual keyboard between the first digit and the second digit of the virtual hand to mirror the motion of the hand when performing the gesture identified from the image data.
However, Karakotsios discloses the gesture detector is further configured to identify, from the image data, a gesture comprising a motion of a first digit of a hand and a second digit of the hand to form a pinching configuration, wherein a point of contact between the virtual keyboard the first digit and the second digit of the virtual hand while in the pinching configuration corresponds to a location of a first virtual key of the plurality of virtual keys of the virtual keyboard (Col. 5 lines 44 to 67 and Col. 6 lines 1 to 16 and 50 to 67, See Figs. 4a-c, The camera captures the user pinching their thumb and a finger together to select the letter P.); and a user interface engine configured to process a selection of the first virtual key in response to the identified gesture (Col. 6 lines 1 to 67 and Col. 7 lines 1 to 17, See Fig. 4b and 4d, The letter P is highlighted and on release of the pinch the word beginning with the letter P is input.). Rico in view of Karakotsios are analogous art pertaining to gesture input and virtual keyboards. Therefore, someone of ordinary skill in the art before the effective filing date of the claimed invention would have been able to use Rico’s camera to detect gesture with a pinching motion to input virtual keys. Karakotsios method stabilizes the user’s fingers which enables more precise input compared to a single fingertip (Col. 6 lines 1 to 15).
gesture detector configured to detect, from the image data, a hand facing palm up toward the HMD ([0059-0063], See Fig. 3, The palm facing upward can be determined.); 
the virtual hand is rendered palm up to mirror the configuration of the hand detected from the image data, and wherein the virtual keyboard is rendered atop the virtual hand such that a first digit of the virtual hand appears to extend above the virtual keyboard and a second digit of the virtual hand appears to fall below the virtual keyboard ([0059-0063], See Fig. 3, The hand is rendered with the fingers underneath the GUI member and the thumb over the GUI member.),
the rendering engine is further configured to render the first digit of the virtual hand and the second digit of the virtual hand performing the motion to form the pinching configuration with the virtual keyboard between the first digit and the second digit of the virtual hand ([0058-0064, 0073-0078], See Figs. 3 and 6). Rico and Karakotsios in view of Watanabe are analogous art pertaining to virtual input. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have the user’s hand rendered holding Karakotsios virtual keyboard. Watanabe’s method enables the user to intuitively interact with the virtual object like a real object ([0064]).
However, Veeramani discloses rendered in a three-dimensional space and mirror the motion of the hand when performing the gesture identified from the image data ([0046-0047], Capturing and rendering a user’s hands in 3D with a virtual keyboard.). Rico, Karakotsios and Watanabe in view of Veeramani are analogous art pertaining to virtual input. Therefore, it would have been obvious to someone of ordinary 

As per claim 2, claim 1 is incorporated and Rico fails to disclose the gesture further comprises a release of the pinching configuration.
However, Karakotsios discloses the gesture further comprises a release of the pinching configuration (Col. 6 lines 50 to 67, See Fig. 4d, The user can separate their thumb and finger.). Rico in view of Karakotsios are analogous art pertaining to gesture input and virtual keyboards. Therefore, someone of ordinary skill in the art before the effective filing date of the claimed invention would have been able to release the pinching motion to determine input. Karakotsios method of releasing the pinch enables the device to differentiate between input and not input (Col. 6 lines 50 to 67) which would reduce accidental input.

As per claim 3, claim 2 is incorporated and Rico fails to disclose the pinching configuration comprises a configuration of the hand positioned such that the first digit of the hand is in contact with the second digit of the hand for at least a threshold period of time prior to release of the pinching configuration. 
	However, Karakotsios discloses the pinching configuration comprises a configuration of the hand positioned such that the first digit of the hand is in contact with the second digit of the hand for at least a threshold period of time prior to release of the pinching configuration (See Fig. 4b-4d, The pinch would have . Rico in view of Karakotsios are analogous art pertaining to gesture input and virtual keyboards. Therefore, someone of ordinary skill in the art before the effective filing date of the claimed invention would have been able to use Rico’s camera to detect gesture with a pinching motion to input virtual keys. Karakotsios method stabilizes the user’s fingers which enables more precise input compared to a single fingertip (Col. 6 lines 1 to 15).

As per claim 10, claim 1 is incorporated and Rico fails to disclose the rendering engine is further configured to render an indication of the selection of the first virtual key in response to the identified gesture. 
	However, Karakotsios discloses the rendering engine is further configured to render an indication of the selection of the first virtual key in response to the identified gesture (Col. 5 lines 44 to 67 and Col. 6 lines 1 to 16, See Figs. 4a and 4b, The camera captures the user pinching their thumb and a finger together to select the letter P.). Rico in view of Karakotsios are analogous art pertaining to gesture input and virtual keyboards. Therefore, someone of ordinary skill in the art before the effective filing date of the claimed invention would have been able to highlight the selected letter. The letter highlighting (Col. 6 lines 1 to 15) is visual confirmation of letter selection for positive feedback.

As per claim 11, claim 1 is incorporated and Rico discloses
the image capture device is integrated within the HMD ([0068], The HMD may have one or more image capturing devices.).  

As per claim 12, Rico discloses
capturing, by an image capture device of an artificial reality system, image data representative of a physical environment ([0059-0061], See Fig. 1, camera 108 captures the real environment); 
a head-mounted display (HIMD) configured to output artificial reality content ([0057-0060], See Fig. 1, Virtual reality displayed in the HMD 102); 
outputting, by a head mounted display (HMD) of the artificial reality system, the artificial reality content and the virtual keyboard ([0058-0062, 0122, 0130-0134], See Fig. 11, The virtual keyboard would be provided to the client which can be the computer 106 from the video server system 1420.), 
rendering a virtual keyboard with a plurality of virtual keys and at least one virtual hand representative of the hand detected from the image data as an overlay to the artificial reality content ([0060, 0107, 0134], The user’s hands can be determined to interact with a virtual keyboard.), but fails to disclose identifying, from the image data, a gesture comprising a motion of a first digit of a hand and a second digit of the hand to form a pinching configuration, wherein a point of contact between the virtual keyboard the first digit and the second digit of the virtual hand while in the pinching configuration corresponds to a location of a first virtual key of the plurality of virtual keys of the virtual keyboard; and processing a selection of the first virtual key in response to the identified gesture, detecting, from the image data, a hand facing palm up towards the HMD and the virtual hand is rendered in a three-dimensional space positioned palm up to mirror the configuration of the hand detected from the image data, and wherein the virtual keyboard is rendered in the three-dimensional space atop the virtual hand such that a first digit of the virtual hand appears to extend above the virtual keyboard and a second digit of the virtual hand appears to fall below the virtual keyboard and the rendering engine is further configured to render the first digit of the virtual hand and the second digit of the virtual hand performing the motion to form the pinching configuration with the virtual keyboard between the first digit and the second digit of the virtual hand to mirror the second motion of the second hand when performing the second gesture identified from the image data.
However, Karakotsios discloses identifying, from the image data, a gesture comprising a motion of a first digit of a hand and a second digit of the hand to form a pinching configuration, wherein a point of contact between the virtual keyboard and the first digit and the second digit of the virtual hand while in the pinching configuration corresponds to a location of a first virtual key of the plurality of virtual keys of the virtual keyboard (Col. 5 lines 44 to 67 and Col. 6 lines 1 to 16, See Figs. 4a and 4b, The camera captures the user pinching their thumb and a finger together to select the letter P.); and processing a selection of the first virtual key in response to the identified gesture (Col. 6 lines 1 to 67 and Col. 7 lines 1 to 17, See Fig. 4b and 4d, The letter P is highlighted and on release of the pinch the word beginning with the letter P is input.). Rico in view of Karakotsios are analogous art pertaining to gesture input and virtual keyboards. Therefore, someone of ordinary skill in 
However, Watanabe discloses detecting, from the image data, a hand facing palm up towards the HMD ([0059-0063], See Fig. 3, The palm facing upward can be determined.); 
the virtual hand is rendered palm up to mirror the configuration of the hand detected from the image data, and wherein the virtual keyboard is rendered atop the virtual hand such that a first digit of the virtual hand appears to extend above the virtual keyboard and a second digit of the virtual hand appears to fall below the virtual keyboard ([0059-0063], See Fig. 3, The hand is rendered with the fingers underneath the GUI member and the thumb over the GUI member.),
the rendering engine is further configured to render the first digit of the virtual hand and the second digit of the virtual hand performing the motion to form the pinching configuration with the virtual keyboard between the first digit and the second digit of the virtual hand ([0058-0064, 0073-0078], See Figs. 3 and 6). Rico and Karakotsios in view of Watanabe are analogous art pertaining to virtual input. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have the user’s hand rendered holding Karakotsios virtual keyboard. Watanabe’s method enables the user to intuitively interact with the virtual object like a real object ([0064]).
rendered in a three-dimensional space and mirror the motion of the hand when performing the gesture identified from the image data ([0046-0047], Capturing and rendering a user’s hands in 3D with a virtual keyboard.). Rico, Karakotsios and Watanabe in view of Veeramani are analogous art pertaining to virtual input. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have rendered the hand and keyboard in three-dimensions and receive user input. Veeramani’s methods would enable virtual reality input.

As per claim 13, claim 12 is incorporated and Rico fails to disclose the gesture further comprises a release of the pinching configuration, and wherein the pinching configuration comprises a configuration of the hand positioned such that the first digit of the hand is in contact with the second digit of the hand for at least a threshold period of time prior to release of the pinching configuration. 
	However, Karakotsios discloses the gesture further comprises a release of the pinching configuration, and wherein the pinching configuration comprises a configuration of the hand positioned such that the first digit of the hand is in contact with the second digit of the hand for at least a threshold period of time prior to release of the pinching configuration (See Fig. 4b-4d, The pinch would have to occur in a period of time to be detected as selecting and highlighting the letter P. Furthermore, the gesture occurring before release would have a period of time.). Rico in view of Karakotsios are analogous art pertaining to gesture input and virtual keyboards. Therefore, someone of ordinary skill in the art before the effective filing date of the 

As per claim 19, claim 12 is incorporated and Rico fails to disclose rendering an indication of the selection of the first virtual key in response to the identified gesture. 
	However, Karakotsios discloses rendering an indication of the selection of the first virtual key in response to the identified gesture (Col. 5 lines 44 to 67 and Col. 6 lines 1 to 16, See Figs. 4a and 4b, The camera captures the user pinching their thumb and a finger together to select the letter P.). Rico in view of Karakotsios are analogous art pertaining to gesture input and virtual keyboards. Therefore, someone of ordinary skill in the art before the effective filing date of the claimed invention would have been able to highlight the selected letter. The letter highlighting (Col. 6 lines 1 to 15) is visual confirmation of letter selection for positive feedback.

As per claim 20, Rico discloses
capture image data representative of a physical environment ([0059-0061], See Fig. 1, camera 108 captures the real environment); 
output the artificial reality content and the virtual keyboard ([0058-0062, 0122, 0130-0134], See Fig. 11, The virtual keyboard would be provided to the client which can be the computer 106 from the video server system 1420.), 
render a virtual keyboard with a plurality of virtual keys and at least one virtual hand representative of the hand detected from the image data as an overlay to the artificial reality content ([0060, 0107, 0134], The user’s hands can be determined to interact with a virtual keyboard.), but fails to disclose identify, from the image data, a gesture comprising a motion of a first digit of a hand and a second digit of the hand to form a pinching configuration, wherein a point of contact between the virtual keyboard and the first digit and the second digit the virtual hand while in the pinching configuration corresponds to a location of a first virtual key of the plurality of virtual keys of the virtual keyboard; and process a selection of the first virtual key in response to the identified gesture, detect, from the image data, a hand facing palm up towards the HMD and the virtual hand is rendered palm in a three-dimensional space positioned up to mirror the configuration of the hand detected from the image data, and wherein the virtual keyboard is rendered in the three-dimensional space atop the virtual hand such that a first digit of the virtual hand appears to extend above the virtual keyboard and a second digit of the virtual hand appears to fall below the virtual keyboard and the rendering engine is further configured to render the first digit of the virtual hand and the second digit of the virtual hand performing the motion in the three-dimensional space to form the pinching configuration with the virtual keyboard between the first digit and the second digit of the virtual hand to mirror the motion of the hand when performing the gesture identified from the image data.
identify, from the image data, a gesture comprising a motion of a first digit of a hand and a second digit of the hand to form a pinching configuration, wherein a point of contact between the virtual keyboard and the first digit and the second digit of the virtual hand while in the pinching configuration corresponds to a location of a first virtual key of the plurality of virtual keys of the virtual keyboard (Col. 5 lines 44 to 67 and Col. 6 lines 1 to 16, See Figs. 4a and 4b, The camera captures the user pinching their thumb and a finger together to select the letter P.); and process a selection of the first virtual key in response to the identified gesture (Col. 6 lines 1 to 67 and Col. 7 lines 1 to 17, See Fig. 4b and 4d, The letter P is highlighted and on release of the pinch the word beginning with the letter P is input.). Rico in view of Karakotsios are analogous art pertaining to gesture input and virtual keyboards. Therefore, someone of ordinary skill in the art before the effective filing date of the claimed invention would have been able to use Rico’s camera to detect gesture with a pinching motion to input virtual keys. Karakotsios method stabilizes the user’s fingers which enables more precise input compared to a single fingertip (Col. 6 lines 1 to 15).
However, Watanabe discloses detect, from the image data, a hand facing palm up towards the HMD ([0059-0063], See Fig. 3, The palm facing upward can be determined.); 
the virtual hand is rendered palm up to mirror the configuration of the hand detected from the image data, and wherein the virtual keyboard is rendered atop the virtual hand such that a first digit of the virtual hand appears to extend above the virtual keyboard and a second digit of the virtual hand appears to fall below the virtual keyboard ([0059-0063], See Fig. 3, The hand is rendered with the fingers underneath the GUI member and the thumb over the GUI member.),
the rendering engine is further configured to render the first digit of the virtual hand and the second digit of the virtual hand performing the motion to form the pinching configuration with the virtual keyboard between the first digit and the second digit of the virtual hand ([0058-0064, 0073-0078], See Figs. 3 and 6). Rico and Karakotsios in view of Watanabe are analogous art pertaining to virtual input. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have the user’s hand rendered holding Karakotsios virtual keyboard. Watanabe’s method enables the user to intuitively interact with the virtual object like a real object ([0064]).
However, Veeramani discloses rendered in a three-dimensional space and mirror the motion of the hand when performing the gesture identified from the image data ([0046-0047], Capturing and rendering a user’s hands in 3D with a virtual keyboard.). Rico, Karakotsios and Watanabe in view of Veeramani are analogous art pertaining to virtual input. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have rendered the hand and keyboard in three-dimensions and receive user input. Veeramani’s methods would enable virtual reality input.

Claims 4-6 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rico, Karakotsios et al., Watanabe et al. and Veeramani et al. in view of Tanoue (US 20160110069 A1).

As per claim 4, claim 1 is incorporated and Rico fails to disclose the gesture detector is further configured to: prior to identifying the gesture: identify, from the image data, a location of the first digit of the hand; identify, from the image data, a location of the second digit of the hand; calculate a selection vector from the location of the first digit of the hand to the location of the second digit of the hand; and determine an intersection point of the selection vector and the virtual keyboard, wherein the intersection point corresponds to a predicted point of contact if the first digit and the second digit of the hand form the pinching configuration.
	However, Karakotsios discloses the gesture detector is further configured to: prior to identifying the gesture: identify, from the image data, a location of the first digit of the hand; identify, from the image data, a location of the second digit of the hand (Col. 5 lines 44 to 65, See Fig. 4a, The captured images of the thumb and finger are mapped to the GUI with cursor 406.); and 
determine an intersection point of the selection vector and the virtual keyboard, wherein the intersection point corresponds to a predicted point of contact if the first digit and the second digit of the hand form the pinching configuration (Col. 6 lines 17 to 36, A third graphical element predicting where the pinch gesture will select on the screen.). Rico in view of Karakotsios are analogous art pertaining to gesture input and virtual keyboards. Therefore, someone of ordinary skill in the art before the effective filing date of the claimed invention would have been able to map a user’s thumb and finger to a GUI and predict the contact of a pinch. Karakotsios 
However, Tanoue discloses calculate a selection vector from the location of the first digit of the hand to the location of the second digit of the hand ([0068], A line segmenting connecting two starting points of a pinch-in operation can be calculated.). Rico, Karakotsios, Watanabe and Veeramani in view of Tanoue are analogous art pertaining to gesture input. Therefore, someone of ordinary skill in the art before the effective filing date of the claimed invention would have been able to calculate a line to have Karakotsios’s third graphical element displayed between the thumb and finger. Tanoue method enables the end of a process if no object is arranged on calculated line which can reduce processing ([0068]).

As per claim 5, claim 4 is incorporated and Rico fails to disclose upon identifying the gesture, the point of contact between the virtual keyboard and the first digit and the second digit of the virtual hand while in the pinching configuration comprises the intersection point of the selection vector and the location of the first virtual key of the plurality of virtual keys of the virtual keyboard.
	However, Karakotsios discloses upon identifying the gesture, the point of contact between the virtual keyboard and the first digit and the second digit of the virtual hand while in the pinching configuration comprises the intersection point of the selection vector and the location of the first virtual key of the plurality of virtual keys of the virtual keyboard (Col. 6 lines 17 to 36, The third graphical element can be where the thumb and finger come into contact for selecting a predicted 

As per claim 6, claim 4 is incorporated and Rico fails to disclose the rendering engine is further configured to render an indication of the predicted point of contact in the three-dimensional space including one or more of an indication of the selection vector from the first digit of the virtual hand to the second digit of the virtual hand through the virtual keyboard, an indication of the intersection point of the selection vector and the virtual keyboard, or an indication of one of the plurality of virtual keys that would be selected if the first digit and the second digit of the hand form the pinching configuration.  
However, Karakotsios discloses the rendering engine is further configured to render an indication of the predicted point of contact in the three-dimensional space including one or more of an indication of the selection vector from the first digit of the virtual hand to the second digit of the virtual hand through the virtual keyboard, an indication of the intersection point of the selection vector and the virtual keyboard, or an indication of one of the plurality of virtual keys that would be selected if the first digit and the second digit of the hand form the pinching configuration (Col. 6 lines 17 to 36, third graphical element.). Rico in view of 

As per claim 14, claim 12 is incorporated and Rico fails to disclose prior to identifying the gesture: identifying, from the image data, a location of the first digit of the hand; identifying, from the image data, a location of the second digit of the hand; calculating a selection vector from the location of the first digit of the hand to the location of the second digit of the hand; and determining an intersection point of the selection vector and the virtual keyboard, wherein the intersection point corresponds to a predicted point of contact if the first digit and the second digit of the hand form the pinching configuration.
	However, Karakotsios discloses prior to identifying the gesture: identifying, from the image data, a location of the first digit of the hand; identifying, from the image data, a location of the second digit of the hand (Col. 5 lines 44 to 65, See Fig. 4a, The captured images of the thumb and finger are mapped to the GUI with cursor 406.); and 
determine an intersection point of the selection vector and the virtual keyboard, wherein the intersection point corresponds to a predicted point of contact if the first digit and the second digit form of the hand the pinching configuration (Col. 6 lines 17 to 36, A third graphical element predicting where the . Rico in view of Karakotsios are analogous art pertaining to gesture input and virtual keyboards. Therefore, someone of ordinary skill in the art before the effective filing date of the claimed invention would have been able to map a user’s thumb and finger to a GUI and predict the contact of a pinch. Karakotsios method stabilizes the user’s fingers which enables more precise input compared to a single fingertip (Col. 6 lines 1 to 15).
However, Tanoue discloses calculating a selection vector from the location of the first digit of the hand to the location of the second digit of the hand ([0068], A line segmenting connecting two starting points of a pinch-in operation can be calculated.). Rico, Karakotsios, Watanabe and Veeramani in view of Tanoue are analogous art pertaining to gesture input. Therefore, someone of ordinary skill in the art before the effective filing date of the claimed invention would have been able to calculate a line to have Karakotsios’s third graphical element displayed between the thumb and finger. Tanoue method enables the end of a process if no object is arranged on calculated line which can reduce processing ([0068]).

As per claim 15, claim 14 is incorporated and Rico fails to disclose upon identifying the gesture, the point of contact between the virtual keyboard and the first digit and the second digit of the virtual hand while in the pinching configuration comprises the intersection point of the selection vector and the location of the first virtual key of the plurality of virtual keys of the virtual keyboard.
	However, Karakotsios discloses upon identifying the gesture, the point of contact between the virtual keyboard and the first digit and the second digit of the virtual hand while in the pinching configuration comprises the intersection point of the selection vector and the location of the first virtual key of the plurality of virtual keys of the virtual keyboard (Col. 6 lines 17 to 36, The third graphical element can be where the thumb and finger come into contact for selecting a predicted key.). Rico in view of Karakotsios are analogous art pertaining to gesture input and virtual keyboards. Therefore, someone of ordinary skill in the art before the effective filing date of the claimed invention would have been able to map a user’s thumb and finger to a GUI and predict the contact of a pinch. Karakotsios method stabilizes the user’s fingers which enables more precise input compared to a single fingertip (Col. 6 lines 1 to 15).

As per claim 16, claim 14 is incorporated and Rico fails to disclose rendering an indication of the predicted point of contact in the three-dimensional space including one or more of an indication of the selection vector from the first digit of the virtual hand to the second digit of the virtual hand through the virtual keyboard, an indication of the intersection point of the selection vector and the virtual keyboard, or an indication of one of the plurality of virtual keys that would be selected if the first digit and the second digit of the hand form the pinching configuration.  
However, Karakotsios discloses rendering an indication of the predicted point of contact in the three-dimensional space including one or more of an indication of the selection vector from the first digit of the virtual hand to the second digit of the virtual hand through the virtual keyboard, an indication of the intersection point of the selection vector and the virtual keyboard, or an indication of one of the plurality of virtual keys that would be selected if the first digit and the second digit of the hand form the pinching configuration (Col. 6 lines 17 to 36, third graphical element.). Rico in view of Karakotsios are analogous art pertaining to gesture input and virtual keyboards. Therefore, someone of ordinary skill in the art before the effective filing date of the claimed invention would have been able to display a predicted pinch contact location. Karakotsios third graphical element can guide the user’s pinch (Col. 6 lines 17 to 36) which would increase precise input.

Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rico, Karakotsios, Watanabe, Veeramani et al. and Hoda (US 20120306740 A1) in view of Avila et al. (US 20180224980).

As per claim 7, claim 1 is incorporated and Rico fails to disclose the hand comprises a first hand, the virtual hand comprises a first virtual hand, and  the gesture comprises a first gesture comprising a first motion to form a first pinching configuration, and wherein, while the first digit and the second digit of the first hand are in the pinching configuration: the gesture detector is further configured to identify, from the image data, a second gesture comprising a second motion of a first digit of a second hand and a second digit of the second hand to form a second pinching configuration, the rendering engine is further configured to render a first digit of a second virtual hand and a second digit of the second virtual hand performing the second motion in the three-dimensional space to form the second pinching configuration with the virtual keyboard between the first digit and the second digit of the second virtual hand, wherein a point of contact between the virtual keyboard and the first digit and the second digit of the second virtual hand to mirror the second motion of the second hand when performing the second gesture identified from the image data, while in the second pinching configuration corresponds to a location of a second virtual key of the plurality of virtual keys of the virtual keyboard; and the user interface engine is configured to process a combined selection of the first virtual key and the second virtual key in response to the concurrent identification of the first gesture and the second gesture.
However, Veeramani discloses rendered in a three-dimensional space and mirror the second motion of the second hand when performing the second gesture identified from the image data ([0046-0047], Capturing and rendering a user’s hands in 3D with a virtual keyboard.). Rico, Karakotsios and Watanabe in view of Veeramani are analogous art pertaining to virtual input. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have rendered the hand and keyboard in three-dimensions and receive user input. Veeramani’s methods would enable virtual reality input.
However, Hoda discloses identifying, from the image data, a gesture comprising a motion of a first digit of a hand and a second digit of the hand to form a pinching configuration ([0100-0101], See Fig. 10A-10B, Detects pinching of a character.) and processing a selection of the first virtual key in response to the identified gesture ([0102-0104], The character can be graphically modified when selected.). Rico, Karakotsios, 
	However, Avila discloses the hand comprises a first hand, the virtual hand comprises a first virtual hand, and  the gesture comprises a first gesture comprising a first motion to form a first pinching configuration, and wherein, while the first digit and the second digit of the first hand are in the pinching configuration: the gesture detector is further configured to identify, from the image data, a second gesture comprising a second motion of a first digit of a second hand and a second digit of the second hand to form a second pinching configuration, the rendering engine is further configured to render a first digit of a second virtual hand and a second digit of the second virtual hand performing the second motion to form the second pinching configuration with the virtual keyboard between the first digit and the second digit of the second virtual hand, wherein a point of contact between the virtual keyboard and the first digit and the second digit of the second virtual hand while in the second pinching configuration corresponds to a location of a second virtual key of the plurality of virtual keys of the virtual keyboard; and the user interface engine is configured to process a combined selection of the first virtual key and the second virtual key in response to the concurrent identification of the first gesture and the second gesture ([0041], See Fig. 6B, pinching with both hands). Rico, Karakotsios, Watanabe, 

As per claim 17, claim 12 is incorporated and Rico fails to disclose the hand comprises a first hand, the virtual hand comprises a first virtual hand, and the gesture comprises a first gesture comprising a first motion to form a first pinching configuration, and wherein the method further comprises, while the first digit and the second digit of the first hand are in the pinching configuration: identifying, from the image data, a second gesture comprising a second motion of a first digit of a second hand and a second digit of the second hand to form a second pinching configuration, rendering a first digit of a second virtual hand and a second digit of the second virtual hand performing the second motion to form the second pinching configuration with the virtual keyboard between the first digit and the second digit of the second virtual hand, wherein a point of contact between the first digit and the second digit of the second virtual hand while in the second pinching configuration corresponds to a location of a second virtual key of the plurality of virtual keys of the virtual keyboard; and processing a combined selection of the first virtual key and the second virtual key in response to the concurrent identification of the first gesture and the second gesture.
However, Veeramani discloses rendered in a three-dimensional space and mirror the second motion of the second hand when performing the second gesture identified from the image data ([0046-0047], Capturing and rendering a user’s hands in 3D with a virtual keyboard.). Rico, Karakotsios and Watanabe in view of Veeramani are analogous art pertaining to virtual input. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have rendered the hand and keyboard in three-dimensions and receive user input. Veeramani’s methods would enable virtual reality input.
However, Hoda discloses identifying, from the image data, a gesture comprising a motion of a first digit of a hand and a second digit of the hand to form a pinching configuration ([0100-0101], See Fig. 10A-10B, Detects pinching of a character.) and processing a selection of the first virtual key in response to the identified gesture ([0102-0104], The character can be graphically modified when selected.). Rico, Karakotsios, Watanabe and Veeramani in view of Hoda are analogous art pertaining to gesture input and virtual keyboards. Therefore, someone of ordinary skill in the art before the effective filing date of the claimed invention would have been able to pinch to select and decide a character. The graphical effects associated with pinching can be additional feedback for selection of the correct character.
	However, Avila discloses the hand comprises a first hand, the virtual hand comprises a first virtual hand, and the gesture comprises a first gesture comprising a first motion to form a first pinching configuration, and wherein the method further comprises, while the first digit and the second digit of the first hand are in the pinching configuration: identifying, from the image data, a second gesture comprising a second motion of a first digit of a second hand and a second digit of the second hand to form a second pinching configuration, rendering a first digit of a second virtual hand and a second digit of the second virtual hand performing the second motion to form the second pinching configuration with the virtual keyboard between the first digit and the second digit of the second virtual hand, wherein a point of contact between the first digit and the second digit of the second virtual hand while in the second pinching configuration corresponds to a location of a second virtual key of the plurality of virtual keys of the virtual keyboard; and processing a combined selection of the first virtual key and the second virtual key in response to the concurrent identification of the first gesture and the second gesture ([0041], See Fig. 6B, pinching with both hands). Rico, Karakotsios, Watanabe, Veeramani and Hoda in view of Avila are analogous art pertaining to user input. Therefore, someone of ordinary skill in the art before the effective filing date of the claimed invention would have been able to pinch input with both hands. Inputting keys on a keyboard with both hands is known in the art.

Claims 8, 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rico, Karakotsios, Watanabe and Veeramani et al. in view of Kyprianou et al. (US 20120206363 A1).

As per claim 8, claim 1 is incorporated and Rico fails to disclose the virtual keyboard comprises a virtual representation of a QWERTY keyboard.
	However, Kyprianou discloses the virtual keyboard comprises a virtual representation of a QWERTY keyboard ([0032]). Rico, Karakotsios, Watanabe and 

As per claim 9, claim 8 is incorporated and Rico fails to disclose the virtual representation of the QWERTY keyboard comprises one of a representation of a contiguous QWERTY keyboard or representations of two halves of a split QWERTY keyboard with a first half of the split QWERTY keyboard associated with a first hand and a second half of the split QWERTY keyboard associated with a second hand.
	However, Kyprianou discloses the virtual representation of the QWERTY keyboard comprises one of a representation of a contiguous QWERTY keyboard or representations of two halves of a split QWERTY keyboard with a first half of the split QWERTY keyboard associated with a first hand and a second half of the split QWERTY keyboard associated with a second hand ([0032, 0034-0037], See Fig. 4, The QWERTY keyboard can be split and a left side can be associated with a left hand and the right side can be associated with the right hand.). Rico, Karakotsios, Watanabe and Veeramani in view of Kyprianou are analogous art pertaining to virtual keyboards. Therefore, someone of ordinary skill in the art before the effective filing date of the claimed invention would have been able to display a split QWERTY keyboard 

As per claim 18, claim 12 is incorporated and Rico fails to disclose the virtual keyboard comprises a virtual representation of a QWERTY keyboard.
	However, Kyprianou discloses the virtual keyboard comprises a virtual representation of a QWERTY keyboard ([0032]). Rico, Karakotsios, Watanabe and Veeramani in view of Kyprianou are analogous art pertaining to virtual keyboards. Therefore, someone of ordinary skill in the art before the effective filing date of the claimed invention would have been able to display a QWERTY keyboard overlay. QWERTY keyboards are known in the art and the standard layout would be intuitive to use.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 12 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW LEE whose telephone number is (571)272-0856.  The examiner can normally be reached on Monday-Friday 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/ANDREW LEE/Examiner, Art Unit 2624                                                                                                                                                                                                        
/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624